This cause came on for further consideration upon the filing of an application for reinstatement by respondent, James M. Speros, a.k.a. James Mandamadiot-is Speros, Attorney Registration No. 0014350, last known address in Concord, Ohio.
The court coming now to consider its order of August 16, 1995, wherein pursuant to Gov.Bar R. V(6)(B), the court suspended respondent for six months, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that James M. Speros, a.k.a. James Mandamadiotis Speros, be, and hereby is, reinstated to the practice of law in the state of Ohio, effective March 18,1996.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Lake Cty. Bar Assn. v. Speros (1995), 73 Ohio St.3d 101, 652 N.E.2d 681.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.